Case 1:16-cr-00516-SOM Document 177 Filed 10/14/20 Page 1 of 10   PageID #: 1205



                   IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF HAWAII

 UNITED STATES OF AMERICA,     )           CR. NO. 16-00516-SOM-2
                               )
           Plaintiff,          )           ORDER DENYING DEFENDANT HIRAM
                               )           JOSEPH KAUKANI III’S MOTION
                               )           FOR COMPASSIONATE RELEASE
                               )
      vs.                      )
                               )
 HIRAM JOSEPH KAUKANI, III,    )
                               )
           Defendant.          )
                               )
 _____________________________ )

           ORDER DENYING DEFENDANT HIRAM JOSEPH KAUKANI III’S
                    MOTION FOR COMPASSIONATE RELEASE

 I.          INTRODUCTION.

             In 2016, Defendant Hiram Joseph Kaukani III entered a

 guilty plea to one count of conspiring to distribute 500 grams or

 more of a mixture or substance containing a detectable amount of

 methamphetamine in violation of 21 U.S.C. §§ 841(a)(1),

 841(b)(1)(A), 841(b)(1)(A), and 846.        In 2018, this court

 sentenced him to 78 months in prison.         He is currently

 incarcerated at FCI Sheridan, and the Bureau of Prisons says his

 projected release date is March 19, 2020.

             Kaukani now moves for compassionate release under 18

 U.S.C. § 3582(c)(1)(A).      The primary basis for his motion is the

 COVID-19 pandemic.      He contends that his underlying medical

 conditions (obesity, type II diabetes, and hypertension1) make

       1
        While Kaukani notes that he suffers from other medical
 conditions, he appears to concede that only those three
Case 1:16-cr-00516-SOM Document 177 Filed 10/14/20 Page 2 of 10   PageID #: 1206



 him vulnerable to complications if he contracts COVID-19.            After

 considering Kaukani’s medical conditions, the time remaining on

 his sentence, his history, and his disciplinary record while

 incarcerated, this court concludes that Kaukani has not

 demonstrated that extraordinary and compelling circumstances

 warrant a reduction in his sentence.

 II.         ANALYSIS.

             Kaukani’s compassionate release request is governed by

 18 U.S.C. § 3582(c)(1)(A), which provides:

             [T]he court . . . upon motion of the
             defendant after the defendant has fully
             exhausted all administrative rights to appeal
             a failure of the Bureau of Prisons to bring a
             motion on the defendant’s behalf or the lapse
             of 30 days from the receipt of such a request
             by the warden of the defendant’s facility,
             whichever is earlier, may reduce the term of
             imprisonment (and may impose a term of
             probation or supervised release with or
             without conditions that does not exceed the
             unserved portion of the original term of
             imprisonment), after considering the factors
             set forth in section 3553(a) to the extent
             that they are applicable, if it finds that--

             (i) extraordinary and compelling reasons
             warrant such a reduction . . . .

             and that such a reduction is consistent with
             applicable policy statements issued by the
             Sentencing Commission.

 In other words, for the court to exercise its authority under

 § 3582(c)(1)(A), it must (1) find that the defendant exhausted


 conditions place him at a heightened risk of complications.             ECF
 No. 170-1, PageID # 919-20.

                                       2
Case 1:16-cr-00516-SOM Document 177 Filed 10/14/20 Page 3 of 10   PageID #: 1207



 his administrative remedies or that 30 days have passed since he

 filed an administrative compassionate relief request; (2) also

 find, after considering the factors set forth in section 3553(a),

 that extraordinary and compelling reasons warrant a sentence

 reduction; and (3) find that such a reduction is consistent with

 the Sentencing Commission’s policy statements.          United States v.

 Scher, 2020 WL 3086234, at *2 (D. Haw. June 10, 2020).

             A.    Kaukani has satisfied the time-lapse requirement
                   of 18 U.S.C. § 3582(c)(1)(A).

             Kaukani submitted an administrative compassionate

 release request to the warden of his prison on August 13, 2020,

 more than 30 days before he filed this motion.          See ECF No. 175,

 PageID # 1043.     The Government is not contesting Kaukani’s

 satisfaction of the exhaustion requirement.          See id.

 Accordingly, this court finds that Kaukani has fulfilled the

 first requirement of § 3582(c)(1)(A).

             B.    Kaukani has not demonstrated that extraordinary
                   and compelling circumstances justify his early
                   release.

             This court therefore turns to § 3582(c)(1)(A)’s second

 requirement: whether extraordinary and compelling reasons warrant

 a sentence reduction.      In orders addressing compassionate release

 motions in other cases, this court has expressly recognized that

 it possesses considerable discretion in determining whether a

 particular defendant has established the existence of



                                       3
Case 1:16-cr-00516-SOM Document 177 Filed 10/14/20 Page 4 of 10   PageID #: 1208



 extraordinary and compelling reasons that justify early release.

 This court has stated that it reads § 3582(c)(1)(A) as allowing

 this court considerable discretion, notwithstanding the absence

 of an amended policy statement from the Sentencing Commission2

 reflecting the discretion now given to courts under that statute.

 See United States v. Scher, 2020 WL 3086234, at *2 (D. Haw. June

 10, 2020); United States v. Cisneros, 2020 WL 3065103, at *2 (D.

 Haw. Jun. 9, 2020); United States v. Kamaka, 2020 WL 2820139, at

 *3 (D. Haw. May 29, 2020).

             The CDC currently lists the following conditions as

 creating an increased risk of a severe illness from COVID-19:

             *Cancer

             *Chronic kidney disease

             *COPD (chronic obstructive pulmonary disease)


       2
         The Sentencing Commission’s policy statement does provide
 several examples of when extraordinary and compelling reasons may
 justify early release. For instance, early release may be
 justified if a defendant is “suffering from a serious physical or
 mental condition” that “substantially diminishes the ability of
 the defendant to provide self-care within the environment of a
 correctional facility and from which he or she is not expected to
 recover.” U.S.S.G. § 1B1.13 (emphasis added). Kaukani appears to
 argue that, because of his susceptibility to COVID-19, he falls
 within this category. See ECF No. 170-1, PageID # 920-22. But
 the Sentencing Commission’s example addresses medical conditions
 that an inmate will suffer from for the rest of his or her life.
 By contrast, although Kaukani may have to deal with diabetes for
 the rest of his life, the specific reason he moves for
 compassionate release at this point relates to the threat posed
 by COVID-19. That threat will last until the current pandemic
 subsides, which, it is to be hoped, will not be for the rest of
 Kaukani’s life. This court therefore does not view that example
 as dispositive with respect to Kaukani’s motion.

                                       4
Case 1:16-cr-00516-SOM Document 177 Filed 10/14/20 Page 5 of 10   PageID #: 1209



             *Heart conditions, such as heart failure, coronary
             artery disease, or cardiomyopathies

             *Immunocompromised state (weakened immune system) from
             solid organ transplant

             *Obesity (body mass index [BMI] of 30 or higher but
             less than 40 or higher)

             *Severe Obesity (BMI of 40 or higher)

             *Sickle cell disease

             *Smoking

             *Type 2 diabetes mellitus

 https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/

 people-with-medical-conditions.html?CDC_AA_refVal=https%3A%2F%2Fw

 ww.cdc.gov%2Fcoronavirus%2F2019-ncov%2Fneed-extra-precautions%2Fg

 roups-at-higher-risk.html (last visited October 13, 2020).

             The CDC also lists the following as possibly increasing

 the risk of a severe illness from COVID-19:

             *Asthma (moderate-to-severe)

             *Cerebrovascular disease (affects blood vessels and
             blood supply to the brain)

             *Cystic fibrosis

             *Hypertension or high blood pressure

             *Immunocompromised state (weakened immune system) from
             blood or bone marrow transplant, immune deficiencies,
             HIV, use of corticosteroids, or use of other immune
             weakening medicines

             *Neurologic conditions, such as dementia

             *Liver disease

             *Overweight (BMI of 25 or greater, but less than 30)

                                       5
Case 1:16-cr-00516-SOM Document 177 Filed 10/14/20 Page 6 of 10   PageID #: 1210



             *Pregnancy

             *Pulmonary fibrosis (having damaged or scarred lung
             tissues)

             *Thalassemia (a type of blood disorder)

             *Type 1 diabetes mellitus

 Id.

             Under the CDC’s guidance, Kaukani’s obesity (his BMI is

 34.3), type II diabetes,3 and hypertension increase his risk of a

 severe illness if he contracts COVID-19.         The court notes,

 however, that Kaukani is only 47 years old.          His age does not

 place him in the highest risk category.         While this court

 certainly agrees that Kaukani has legitimate concerns about

 contracting COVID-19, his medical conditions, standing alone, are

 not an exceptional and compelling reason that warrants a

 reduction in sentence.      This court thus examines the other

 relevant circumstances before reaching a conclusion about how to

 rule.

             Kaukani is housed at FCI Sheridan, where COVID-19 was

 present.    As recently as a month ago, FCI Sheridan reported 5

 active cases.     ECF No. 170-1, PageID # 923.       However, as of

 today, there are no active cases.         See www.bop.gov (last visited



         3
         The most recent entry in Kaukani’s prison medical records
 indicates that Kaukani’s diabetes is “uncontrolled.” ECF No.
 173, PageID # 978. In July, however, his doctor prescribed new
 diabetes medication, and that medication may bring his condition
 under control. Id.

                                       6
Case 1:16-cr-00516-SOM Document 177 Filed 10/14/20 Page 7 of 10   PageID #: 1211



 October 14, 2020).      Whether that reduction is because the

 facility has successfully controlled the disease’s spread or (of

 greater concern) because the facility is failing to detect new

 cases, this court at this point does not have before it a record

 suggesting an imminent crisis in terms of Kaukani’s risk of

 infection.

              The court must also consider the time remaining on

 Kaukani’s sentence.      Kaukani has been in custody for

 approximately four years.       See ECF No. 95, PageID # 475.       He

 still has approximately a year and a half until his projected

 release date.     Kaukani got a below-guideline sentence.         That

 sentence reflected the seriousness of his offense and was

 intended to promote respect for the law, provide just punishment

 for the offense, and afford adequate deterrence to criminal

 conduct.    18 U.S.C. § 3582(c)(1)(A); 18 U.S.C. § 3553(a).          This

 court is not persuaded that a lesser sentence is now warranted.

              Finally, this court considers Kaukani’s criminal

 history and conduct in prison.        Before his conviction in this

 case, Kaukani had been convicted of ten different offenses.              ECF

 No. 95, PageID # 483-86.       Eight of those offenses occurred more

 than 20 years ago, including a conviction for terroristic

 threatening, a conviction for theft and forgery, a conviction for

 attempted burglary, a conviction for shoplifting, two convictions

 for failing to obey a summons or citation, and two convictions


                                       7
Case 1:16-cr-00516-SOM Document 177 Filed 10/14/20 Page 8 of 10   PageID #: 1212



 for contempt of court.      Id. at 483-85.     More recently, in 2003,

 Kaukani was convicted of harassment.         Id. at 485.    In 2014, after

 an argument with his wife, he punched her in the face, grabbed

 her by the hair, and pushed her to the floor, which caused her to

 hit her head on the cement.       Id. at 486.    He then pointed a gun

 at some bushes outside his house and fired a single round.             Id.

 As a result, he was convicted of several offenses, including

 felony abuse of a family member and reckless endangering.            Id. at

 485-86.    Being sentenced in the domestic violence matter in 2015

 did not deter Kaukani from further criminal activity, as the drug

 conspiracy alleged in the present case involved activity in 2016.

 Moreover, at the time the Presentence Investigation Report in

 this case was prepared, a State of Hawaii probation revocation

 warrant was pending in the domestic violence case.           Id. at 486.

 In short, Kaukani has a long history of criminal convictions, and

 his record includes at least one violent offense.

             Kaukani’s record while incarcerated is no more

 encouraging.     In the four years that he has been in prison, he

 has been cited for six different disciplinary offenses, including

 refusing to obey an order, “phone abuse-disruptive monitoring”

 (on three different occasions), threatening bodily harm, and

 possession of a dangerous weapon.         ECF No. 175-1, PageID # 1051-

 52.   Kaukani admitted that he committed most of these offenses.

 Id.   This court is particularly concerned that his disciplinary


                                       8
Case 1:16-cr-00516-SOM Document 177 Filed 10/14/20 Page 9 of 10   PageID #: 1213



 record includes at least one violent offense (threatening bodily

 harm).    That incident, combined with his domestic violence in

 2014, leaves this court concerned about whether he will pose a

 threat to others if released early.

             Under § 3582(c)(1)(A), only extraordinary and

 compelling reasons can justify a reduction in an inmate’s

 sentence.    In Kaukani’s case, this court must consider the

 seriousness of his crime, the amount of time remaining on his

 sentence, his extensive and recent disciplinary record while

 incarcerated, his criminal history, the potential for recidivism,

 and the totality of the medical information he has submitted.             In

 balancing those factors, this court gives great weight to

 Kaukani’s domestic violence conviction and his disciplinary

 record while in prison.      Kaukani’s motion does not alleviate this

 court’s concern about whether he might pose a danger to others if

 he is released early.      Based on the circumstances in the record,

 this court determines that the reasons raised by Kaukani, while

 important, do not rise to the level of being extraordinary and

 compelling reasons warranting a reduction in his sentence.




                                       9
Case 1:16-cr-00516-SOM Document 177 Filed 10/14/20 Page 10 of 10    PageID #: 1214



  III.        CONCLUSION.

              Kaukani’s request for compassionate release under 18

  U.S.C. § 3582(c)(1)(A) is denied.

              It is so ordered.

              DATED: Honolulu, Hawaii, October 14, 2020.



                                      /s/ Susan Oki Mollway
                                      Susan Oki Mollway
                                      United States District Judge




  United States v. Kaukani, Cr. No. 16-00516-SOM-2; ORDER DENYING DEFENDANT
  HIRAM JOSEPH KAUKANI III’S MOTION FOR COMPASSIONATE RELEASE




                                       10
